Citation Nr: 1025341	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  05-21 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral neuropathy 
secondary to the diabetes mellitus from exposure to herbicides.

3.  Entitlement to service connection for coronary artery disease 
(CAD), also secondary to the diabetes mellitus from exposure to 
herbicides.

4.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from January 1970 to 
December 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

As support for his claims, the Veteran testified at a hearing at 
the RO in November 2008 before the undersigned Veterans Law Judge 
of the Board (Travel Board hearing).  During the hearing, the 
Veteran withdrew a claim for a rating higher than 10 percent for 
his tinnitus, since this is the highest possible rating for this 
condition.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006); 38 C.F.R. §§ 20.202, 20.204(b).  He provided a statement 
in writing confirming this at the conclusion of the hearing.  So 
that claim is no longer before the Board since a substantive 
appeal may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2009).

As for his remaining claims for service connection for type II 
diabetes mellitus, diabetic peripheral neuropathy, CAD, bladder 
cancer and a melanoma, Chairman's Memorandum 01-06-24, dated in 
September 2006, directed that the processing of claims for 
compensation based on exposure to herbicides affected by the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Haas v. Nicholson, 20 Vet. App. 256 (2006), be stayed 
pending an appeal of that decision.  Specifically, the stay was 
applicable in those cases where a claim for service connection 
was based on exposure to herbicides and the only evidence of 
exposure was the receipt of the Vietnam Service Medal (VSM) or 
service on a vessel off the shore of Vietnam.

The RO wrote to the Veteran in September 2007 to inform him that 
the adjudication of his appeal may have been effected, pending a 
resolution of the Haas case.

But the stay on processing those claims was lifted by way of 
Chairman's Memorandum 01-09-03, dated in January 2009.  The 
lifting of the stay was predicated on a decision by the United 
States Court of Appeals of the Federal Circuit in Haas v. Peake, 
525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).  The Federal Circuit reversed the 
Court's holding regarding the validity of 38 C.F.R. § 
3.307(a)(6)(iii).

In March 2009, the Board issued a decision denying several of the 
claims the Veteran had appealed - specifically, for service 
connection for hearing loss in his left ear, a back disability, 
hepatitis C, a chronic disability manifested by blood 
in his urine, bladder cancer, melanoma, and an initial 
compensable rating for the hearing loss in his right ear.  
However, the Board remanded his remaining claims, those still at 
issue, for service connection for PTSD, type II diabetes 
mellitus, peripheral neuropathy, and CAD to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.

On October 13, 2009, so during the several months since, in 
accordance with authority provided in 38 U.S.C. § 1116, the 
Secretary of VA announced a decision to establish presumptions of 
service connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam era, for three new 
conditions:  ischemic heart disease, Parkinson's disease, and B 
cell leukemias.  



As required by 38 U.S.C. 1116, VA will issue regulations through 
notice and comment rule-making procedures to establish the new 
presumptions of service connection for these additional diseases.  
These regulations will take effect on the date that a final rule 
is published in the Federal Register.  Until that time, however, 
VA does not have authority to establish service connection and 
award benefits based upon these planned new presumptions.  

On November 20, 2009, the Secretary of VA directed the Board to 
stay action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on these planned new presumptions of service connection for 
ischemic heart disease, Parkinson's disease, and B cell leukemias 
based upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  

The Board resultantly has considered whether the Veteran's appeal 
for service connection for CAD may be affected by these new 
presumptions.  However, his claim is not specifically for 
ischemic heart disease, rather CAD, and he is alleging his CAD is 
secondary to his diabetes mellitus - albeit, itself, the alleged 
result of exposure to herbicides in Vietnam during the Vietnam 
era.  Consequently, the Board is going ahead and adjudicating 
this claim for CAD.

The Board also notes that the claim for service connection for an 
acquired psychiatric disorder was certified as a claim of 
entitlement to service connection for PTSD specifically.  And, 
indeed, this is how the Board previously listed this claim when 
remanding it in March 2009.  However, when the record associates 
different diagnoses with the same symptoms, the nature of the 
Veteran's disorder is a question of fact for the Board, and once 
determined, the Board must address whether the Veteran's 
symptoms, regardless of diagnosis, are related to service.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when 
a claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled).  Consequently, the Board has expanded this claim to 
more generically include any diagnosed psychiatric disorder, 
so not just PTSD, although that, too, will still be considered.

But since the RO or AMC has not considered whether the Veteran is 
entitled to service connection for psychiatric disorders other 
than PTSD, the Board is remanding this expanded claim to the RO 
via the AMC.  The Board, however, is going ahead and adjudicating 
the remaining claims for service connection for type II diabetes 
mellitus, peripheral neuropathy, and CAD.


FINDINGS OF FACT

1.  There is no confirmation of the Veteran's actual presence on 
the landmass of Vietnam or inland waterways, so no resultant 
presumption of exposure to herbicides.

2.  Type II Diabetes Mellitus was not present in service, 
manifested to a compensable degree within one year of the 
Veteran's discharge from service, or shown by competent and 
credible evidence to otherwise be causally or etiologically 
related to his service - including to his alleged, but not 
confirmed or presumed, exposure to herbicides.

3.  Peripheral neuropathy and CAD also were not present in 
service, manifested to a compensable degree within one year of 
the Veteran's discharge from service, or shown by competent and 
credible evidence to otherwise be causally or etiologically 
related to his service, including by way of a service-connected 
disability.




CONCLUSIONS OF LAW

1.  Type II Diabetes Mellitus was not incurred in or aggravated 
by the Veteran's military service and may not be presumed to have 
been incurred in service, including from exposure to herbicides.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Peripheral neuropathy and CAD also were not incurred in or 
aggravated by the Veteran's military service, may not be presumed 
to have been incurred in service, and are not proximately due to, 
the result of, or chronically aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their merits, 
providing relevant statutes, VA regulations, precedent cases, the 
relevant factual background, and an analysis of its decision.

I.  Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist him 
in obtaining; and (3) that he is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

For claims, as here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement that 
VA also request that he submit any evidence in his possession 
that might substantiate his claims.  See 73 FR 23353 (Apr. 30, 
2008).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant-as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, letters satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in January 2004, 
May 2004, July 2004, and March 2006.  The letters in 2004 were 
sent prior to initially adjudicating his claims in the December 
2004 decision at issue in this appeal, the preferred sequence.  
And although those letters did not comply with all dictates of 
Dingess (indeed, since Dingess had not yet even been issued), the 
additional March 2006 letter did.  Moreover, the AMC has since 
readjudicated the claims in the December 2009 SSOC, including 
considering any additional evidence submitted or otherwise 
obtained since that additional VCAA notice.  This is important to 
point out because, as mentioned, the Federal Circuit Court has 
held that a SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

And as for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), private medical 
records, and VA treatment reports.  Also, as directed in the 
Board's March 2009 remand, there were additional attempts to 
determine whether his service aboard the USS Oriskany (CVA-34) 
from August to October 1971 involved duty or visitation in 
Vietnam, either on the landmass or inland waterways, so as will 
be explained to in turn require presuming he was exposed to 
herbicides like the dioxin in Agent Orange.  Unfortunately, 
however, the AMC was unable to objectively confirm this purported 
exposure, so he necessarily cannot have any consequent Type II 
Diabetes Mellitus and, for that matter, any resulting peripheral 
neuropathy and CAD, either, because the alleged precipitating 
event (namely, his purported exposure to herbicides) has not been 
confirmed as having actually occurred.  A VA examination and 
medical nexus opinion therefore also are not required to fairly 
decide these claims because, absent proof of the occurrence of 
this claimed event (exposure to herbicides in Vietnam), the sole 
basis of his claim for these conditions, there is no possible 
means of a VA examiner etiologically linking these conditions to 
the Veteran's military service since, for all intents and 
purposes, his service did not involve exposure to herbicides.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, 
the question of whether he was exposed to herbicides in Vietnam 
is a factual, not medical determination, so without the required 
proof of his exposure to herbicides in Vietnam, there necessarily 
is not confirmation of the factual event that would in turn 
enable a VA examiner to link these conditions to the Veteran's 
military service.  Charles v. Principi, 16 Vet. App. 370 (2002).

Thus, as there is no indication or allegation that other relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims file 
shows, or fails to show, with respect to the claims.

II.  Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection requires competent and credible evidence 
showing:  (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection will be presumed for certain chronic diseases 
(e.g., diabetes mellitus, organic heart disease, organic diseases 
of the nervous system) if they were manifest to a compensable 
degree within the year after active service.  But this 
presumption is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there must be a 
combination of sufficient manifestations to identify the disease 
entity and sufficient observation at the time, as distinguished 
from isolated findings or a diagnosis including the word 
"chronic".  If chronicity of disease or injury in service is not 
shown, or legitimately questionable, then a showing of continuity 
of symptomatology following service is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, shows the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection also may be granted on a secondary basis for 
disability that is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  This includes 
situations where a service-connected disability has chronically 
aggravated a non-service-connected condition, but compensation is 
only warranted for the degree of additional disability over and 
above the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

III.  Statutes and Regulations Specific to Claims based on 
Exposure to Herbicides

In the case of a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era, namely from February 28, 1961, to May 7, 1975, VA 
regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish he was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

With regard to herbicide exposure, the term "herbicide agent" 
means a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on May 
7, 1975, specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 
C.F.R. § 3.307(a)(6)(i); Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir.1994).  

The following diseases shall be service connected if the Veteran 
was exposed to an herbicide agent during active service, even 
though there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. § 3.307(d) 
are satisfied:  chloracne or other acneform disease consistent 
with chloracne, type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, certain respiratory cancers, and 
soft tissue sarcoma.  38 C.F.R. § 3.309(e). 

For the purposes of this section, acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e), Note 2.

The Secretary of VA has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See 68 Fed. 
Reg. 27,630 (May 20, 2003).

The medical evidence in the file shows the Veteran has had a 
diagnosis of Type II Diabetes Mellitus since 2002 or thereabouts, 
so there is no disputing he has this claimed condition.  
Therefore, service connection may be presumed if it is also 
established (either presumptively or factually) that he was 
exposed to herbicides during his military service as he is 
alleging.



The Veteran's other claimed conditions, however, are not on the 
list of diseases entitled to this presumption.  Although 
peripheral neuropathy has been diagnosed, it has not been 
described as acute or subacute or transient, and it did not 
appear within weeks or months of his claimed exposure to an 
herbicide agent and resolve within two years of the date of 
onset.  So it is not of the type specifically contemplated by the 
governing regulation.  Neither, as already alluded to, 
is the Veteran's CAD since it is not shown he has ischemic heart 
disease of the type contemplated by the pending revisions to the 
list of presumptive conditions.

Consequently, resolution of the claim for Type II Diabetes 
Mellitus turns on whether the record confirms the Veteran was, in 
fact, exposed to herbicides in service, or, alternatively, that 
his diabetes mellitus manifested to a compensable degree within 
one year of service, or that his diabetes mellitus is otherwise 
the result of his military service.

The other claims for peripheral neuropathy and CAD need 
supporting evidence showing these conditions either initially 
manifested during his service, within the one-year presumptive 
period following his discharge, or are derivatives 
(i.e., residual complications) of his Type II Diabetes Mellitus 
so as to warrant secondary service connection.  But this latter 
theory of entitlement, secondary service connection, necessarily 
is premised on him first establishing his entitlement to service 
connection for his underlying Type II Diabetes Mellitus because 
only then may these additional conditions in turn be derivatively 
linked to his military service.

With all of this said, the Board first notes that the Veteran's 
military records, including his personnel records, do not 
establish that he served in Vietnam so as to, in turn, require 
presuming he was exposed to herbicides.  The regulations clearly 
define to whom the presumption of exposure applies, and as the 
record does not show that he physically entered or set foot in 
Vietnam or traveled on the inland waterways while stated aboard 
the USS Oriskany (CVA-34), he is not entitled to a presumption of 
exposure to herbicides.  See Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008).  However, service connection still may be 
granted for a disease associated with herbicide exposure if such 
exposure can be otherwise established.

"Service in the Republic of Vietnam" (during the period beginning 
on January 9, 1962, and ending on May 7, 1975) includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the Republic 
of Vietnam.  38 U.S.C.A. § 1116(f); 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  See also VAOPGCPREC 7-
93 ("Service in Vietnam" does not include service of a Vietnam 
era veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace.)  Generally, service in 
the Republic of Vietnam is interpreted as requiring service on 
the landmass of Vietnam.  The U.S. Court of Appeals for the 
Federal Circuit has agreed with VA's interpretation of its 
regulations that "duty or visitation" in the Republic of Vietnam 
seems to contemplate actual presence on the landmass of the 
country or, at the very least, aboard ship in the inland 
waterways.  Haas v. Peake, supra.  Hence, a Veteran who never 
went ashore from ship on which he served in Vietnamese coastal 
waters is not entitled to a presumption of service connection for 
disabilities claimed as due to exposure to herbicides, including 
Agent Orange.  Id.

The Veteran's DD Form 214 reflects that he served in the U.S. 
Navy, and that he was awarded the Vietnam Service Medal (VSM), 
among others.  It is also noted that he served aboard the USS 
Orisanky beginning in March 1971.  This ship was deployed in the 
Western Pacific in the official waters of Vietnam in 1971.  
Significantly, however, his service personnel records do not 
reflect the required duty or visitation in Vietnam.

The Board acknowledges the Veteran's arguments that he was 
temporarily assigned to a river patrol boat and that he had to 
retrieve bodies of enemy soldiers.  In written statements and 
testimony before the Board, he indicated that he had to wade 
through swamp lands and mangrove swamps of the Mekong Delta.  
Also at times he had to walk to the end of a pier (presumably 
located on the shores of Vietnam) to get a beer.  However, there 
is no official documentation that any of the alleged dead bodies 
with which he supposedly came into contact were contaminated with 
herbicides, and there is no presumption that exposure to 
herbicides would occur under such circumstances.  See 38 C.F.R. § 
3.309(e).

In considering the Veteran's statements, the Board reiterates 
that VA has interpreted its regulations to also mean that a 
Veteran who served in the inland waterways (e.g., a river, as 
claimed in this case) also served in the Republic of Vietnam.  
66 Fed. Reg. 23, 166 (May 8, 2001) (final rule); 69 Fed. Reg. 44, 
614, 44,620 (July 27, 2004) (proposed rule).  

In this regard, in May 2004, the RO attempted to obtain the deck 
logs of the USS Oriskany (CVA-34) for the entire period the 
Veteran was aboard - from March to December 1971.  The RO also 
tried to obtain deck logs of the USS Independence (CVA-62).  But 
later in May 2004, the National Archives and Records 
Administration (NARA) returned a negative reply, stating the 
records for the USS Independence were still undergoing the 
declassification process, and that the request was too extensive 
for the research time they allow for each request.  NARA 
suggested the RO contact NARA, preferably by phone, before 
submitting a request for either ship again.  In the Board's March 
2009 remand, it was noted that there was no indication the RO 
attempted to contact the NARA, again, or made a second request 
for the records of the USS Oriskany.  And based on the additional 
testimony of the Veteran, the Board requested the RO/AMC make 
additional efforts to verify his status during his duty aboard 
the USS Oriskany.  

To this end, following the Board's March 2009 remand, the Modern 
Military Records branch indicated that on examination of the deck 
logs of the USS Oriskany, there was no report showing the crew 
was involved in retrieving enemy bodies.  (Moreover there is no 
record in the file indicating or even suggesting the Veteran ever 
participated in hand-to-hand combat or ground activities 
involving same.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).)

The Veteran's military records do not establish, or even suggest, 
actual exposure to herbicide agents in service - including in 
the specific capacity alleged.  And although he is competent to 
offer statements of first-hand knowledge of retrieving bodies in 
service, his testimony concerning this also must be credible to 
ultimately have probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  See also Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  And 
it is unclear how he could tell that he was exposed to herbicides 
or that the bodies he handled had been exposed Agent Orange, 
especially since the official records concerning his service do 
not expressly indicate or even implicitly suggest that his duties 
and responsibilities ever involved this type of activity.

The Veteran also has submitted literature about exposure to 
chemicals in Vietnam and the potential health risks of such 
exposure.  However, the record does not confirm he was exposed to 
a chemical agent during his service or that there is a connection 
between any chemical agents to which he may have been exposed and 
Type II Diabetes Mellitus.  With regards to medical treatise 
evidence, the Court has held that a medical article or treatise 
"can provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather than on 
an unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 
222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) 
and Wallin v. West, 11 Vet. App. 509 (1998).  Here, though, the 
literature the Veteran submitted is not accompanied by any 
supporting medical expert opinion focusing on the likelihood or 
probability that he, in particular, has Type II Diabetes Mellitus 
as a result of this claimed exposure during or coincident with 
his military service.  So this literature, alone, is insufficient 
to establish the required link to his military service - again, 
especially absent sufficient proof that he was exposed to the 
contaminants alleged.  See Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Consequently, the preponderance of the evidence is against a 
finding of actual duty or visitation in Vietnam.  In the absence 
of evidence of actual duty or visitation in Vietnam, the Veteran 
is not entitled to a presumption of Agent Orange, or other 
herbicide, exposure.  38 U.S.C.A. § 1116(f).

IV.  Service connection for Diabetes Mellitus, CAD, and 
Peripheral Neuropathy on a Direct-Incurrence Basis or other 
Presumptive Basis

Aside from the above-mentioned presumptive provisions, service 
connection may be established by satisfactory proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) and 
Brock v. Brown, 10 Vet. App. 155, 160 (1998).  And it also is 
possible to presume these conditions were incurred in service if 
they were manifested to a compensable degree within one year of 
the Veteran's discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

The competent and credible evidence in the file, however, does 
not show these conditions are related to the Veteran's military 
service, even in these other respects.

A determination of service connection not only requires proof the 
Veteran has the currently claimed disability, but also competent 
and credible evidence linking this disability to his military 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Unfortunately, there is simply no competent and credible evidence 
of record establishing this required correlation.

Private medical records dated in October 2002 show the Veteran 
presented various medical complaints including decreased 
sensation in his feet.  After diagnostic testing, it was 
confirmed he had diabetic neuropathy.

Private medical records dated in June 2004 show he was seen for 
chest complaints.  Initially, his symptoms were considered non-
cardiac related, but CAD was eventually diagnosed.

So there is no disputing the Veteran has peripheral neuropathy 
and CAD, that is, in addition to and perhaps even as a result of 
his Type II Diabetes Mellitus.  But, again, to warrant service 
connection, these conditions must be the result of his military 
service as opposed to, instead, other unrelated factors.  Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).  

Concerning this, the Veteran's STRs are completely unremarkable 
for any reference to heart disease of any sort or peripheral 
neuropathy, the same for Type II Diabetes, either in the way of a 
relevant complaint or objective clinical finding such as a 
pertinent diagnosis.  The December 1968 report of the examination 
conducted prior to his enlistment shows he indicated his mother 
had received a diagnosis of diabetes mellitus at the age of 53.  
Otherwise, there is no personal reference to diabetes mellitus at 
any time during his service.  When examined in November 1971 for 
separation from service, his neurologic, endocrine, and 
cardiac systems were considered clinically normal.  The 
urinalysis testing also was negative for sugars.  This is 
probative evidence against any notion these conditions initially 
manifested during his service.  See Struck v. Brown, 9 Vet. App. 
145 (1996).

Further, the record does not contain any mention or diagnoses of 
diabetes, CAD, or peripheral neuropathy within the one-year 
presumptive period following service.  In fact, the earliest 
mention or diagnoses of diabetes mellitus and peripheral 
neuropathy was in 2002, so approximately 30 years after 
discharge.  The same is true for the heart disease, which is not 
initially diagnosed until even more recently, in 2004, some 32 
years after discharge from service.  This, too, is probative 
evidence against these claims.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).

Considering continuity of symptoms since service discharge, the 
Veteran has not made any contention that he has had diabetes 
mellitus or an associated heart disorder on a continual basis 
since his discharge from service.  In regards to peripheral 
neuropathy, he says that he has experienced decreased sensation 
in his lower extremities since the 1970s.  And, indeed, private 
medical records dated in October 2002 show that, when he was 
initially seen for complaints of decreased sensation in his feet, 
he reported having experienced this symptom since the 1970s.  
However, he has at other times given conflicting accounts as to 
the onset of his peripheral neuropathy.  In an August 2003 
private medical report, for example, he indicated only a 3-4 
month history of symptoms.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Court addressed lay evidence as potentially competent to support 
the presence of disability, even where not corroborated by 
contemporaneous medical evidence.  The Court in Buchanan went on 
to also note, however, that the Board retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  And in another precedent 
case, Macarubbo v. Gober, 10 Vet. App. 388 (1997), the Court held 
that the credibility of lay evidence can be affected and even 
impeached by inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg, separated 
shoulder, varicose veins, etc.), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Here, while the Veteran is competent, even as a layman, to at 
times proclaim having experienced decreased sensation in his 
lower extremities since the 1970s, so for years prior to his 
initial diagnosis of peripheral neuropathy, he is not competent 
to ascribe those earlier symptoms to this eventual diagnosis and, 
more importantly, to his military service.  Once he goes beyond 
the description of the symptoms or features of a claimed 
condition to expressing an opinion that involves a question of 
medical diagnosis that is medical in nature and not capable of 
lay observation, competent medical evidence is required to 
substantiate his claim.  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis, statement, 
or opinion.  See  38 C.F.R. § 3.159(a)(2).

The simple fact of the matter is that the medical evidence shows 
the Veteran's peripheral neuropathy is a residual complication of 
his Type II Diabetes Mellitus, but which, itself, has not been 
linked to his military service.  He was diagnosed with diabetes 
mellitus in 2002 when he first complained of decreased sensation 
in his feet as well as diabetic neuropathy.  

Furthermore, in considering evidence of a possible medical nexus 
between the Veteran's claimed disabilities and military service, 
the Board sees that a private physician in October 2002, in a 
written diagnostic summary of the Veteran's complaints, indicated 
that Agent Orange may have contributed to his 
peripheral neuropathy.  Again, though, it has not been 
established the Veteran was exposed to Agent Orange, so the 
opinion is premised on the erroneous notion that he was.  The 
Court has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 
5 Vet. App. 229, 233 (1993). 



Moreover, this physician's statement is equivocal at best.  The 
use of the word "may" renders this opinion speculative in nature.  
See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language 
by physician is too speculative).

There are indeed a line of precedent cases discussing the lesser 
probative value of opinions like this that are equivocal, in 
various contexts, which essentially state that it is possible 
that what posited is true.  See, e.g., Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Winsett v. West, 11 Vet. App. 420, 424 (1998).  See, too, 
Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).

But all of this said, an absolutely accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is obvious or definite etiology.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  That is to say, use of 
cautious language does not always express inconclusiveness in a 
doctor's opinion.  Rather, the opinion should be viewed in its 
full context and not characterized solely by the medical 
professional's choice of words.  See Lee v. Brown, 10 Vet. App. 
336, 338 (1997).

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by the 
Veteran.  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.  The Court also more recently indicated in 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), that review of 
the claims file is not dispositive of the probative value of a 
medical opinion.  Rather, it is the information gathered from 
that review (or lack thereof) that is more determinative.

Here, though, aside from only suggesting a possible relationship 
between the Veteran's peripheral neuropathy and military service, 
this commenting private physician clearly premised this notion on 
the erroneous presumption that the Veteran was exposed to Agent 
Orange during his military service.  And this contention remains 
unsubstantiated, so logical basis to, in turn, conclude he has 
consequent disability - either in the way of peripheral 
neuropathy or underlying Type II Diabetes Mellitus or heart 
disease.

For these reasons and bases, the preponderance of the evidence is 
against the claims, so there is no reasonable doubt to resolve in 
the Veteran's favor, and the claims must be denied.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).


ORDER

Service connection for Type II Diabetes Mellitus, claimed as due 
to exposure to herbicides, is denied.

Service connection for peripheral neuropathy and CAD secondary to 
the Type II Diabetes Mellitus also is denied.


REMAND

The Veteran is additionally claiming that service connection 
should be granted for PTSD.  And, as already mentioned, VA must 
consider his potential entitlement to this benefit, not only just 
for PTSD, but also for any other psychiatric disorder that has 
been diagnosed.  See Clemons, 23 Vet. App. 1 (the scope of a 
mental health disability claim includes any mental disability 
that reasonably may be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

The record contains various psychiatric disorder diagnoses, aside 
from PTSD, including depressive disorder, intermittent explosive 
disorder, and rule out (r/o) narcissistic personality disorder.

When previously remanding this claim in March 2009, the Board 
acknowledged the Veteran's PTSD diagnosis has been linked to his 
military service - and specifically to one of his alleged 
stressors, namely, serving on a river boat and collecting dead 
enemy bodies.  However, because this claimed stressor remains 
unsubstantiated, even since that prior remand, and it is not 
established he engaged in combat against an enemy force so as to 
not require this independent verification of a claimed stressor, 
there remains no basis for granting service connection for PTSD 
since only two of the three requirements of 38 C.F.R. § 3.304(f) 
are met.

But additional medical comment is needed to assist in determining 
whether any of the other psychiatric disorders that have been 
diagnosed are related to his military service.

Accordingly, this remaining claim is REMANDED for the following 
additional development and consideration:

1.  Ask the Veteran whether he has received 
any additional treatment for mental illness 
(regardless of the specific diagnosis), the 
records of which have not yet been obtained.  
If he has, and these additional records are 
not in the file, then obtain them for 
consideration.

If any attempts to locate additional 
identified records prove unsuccessful, and it 
is determined that further attempts would 
prove futile, then document this in the file 
and notify the Veteran in accordance with 
38 C.F.R. § 3.159(e).

2.  Prepare a memorandum listing any stressor 
that has been verified, including by the 
NARA.  If none have, then expressly indicate 
this.

3.  Schedule the Veteran for a VA mental 
health evaluation for an opinion concerning 
the etiology of his various psychiatric 
disorder diagnoses other than PTSD, namely, 
depressive disorder, intermittent explosive 
disorder, and rule out (r/o) narcissistic 
personality disorder, including specifically 
in terms of the likelihood (very likely, as 
likely as not, or unlikely) that any of these 
conditions is related to his military 
service.

Also, if at least one stressor is confirmed, 
then an opinion is additionally needed as to 
the likelihood (very likely, as likely as 
not, or unlikely) his PTSD diagnosis is a 
consequence of that specific stressor(s).  
Only a verified stressor may serve as a basis 
for linking the Veteran's PTSD to his 
military service.

To facilitate making these important 
determinations, the designated examiner must 
review the claims file, including a complete 
copy of this remand, for the Veteran's 
pertinent medical and other history.

The examiner must discuss the rationale of 
all opinions expressed, whether favorable or 
unfavorable.



4.  Then readjudicate this remaining claim 
for service connection for an acquired 
psychiatric disorder, considering PTSD but 
also the various other psychiatric disorders 
that have been diagnosed.  If this claim is 
not granted to the Veteran's satisfaction, 
send him and his representative a SSOC and 
give them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of this remaining 
claim.

By this remand, the Board intimates no opinion as to the final 
outcome warranted.  The Veteran has the right to submit 
additional evidence and argument concerning this claim the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


